DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 recites “a display processor programmed to provide a small number of abnormal sections-part that has a number of consecutive abnormal sections less than a predetermined number, with the state information in a first display mode and provide a large number of abnormal sections-part that has the number of consecutive abnormal sections equal to or greater than the predetermined number, with the state information in a second display mode that is different from the first display mode, out of the roads in the displayed map and to cause the small number of abnormal sections-part and the large number of abnormal sections-part provided with the state information to be displayed in the display device.” The claim is unclear at least due to “display mode” and “consecutive abnormal sections” being undefined. For the purposes of the prior art rejection below this limitation has been interpreted as if written “a display processor programmed to: display a road segment with a frequency of road abnormalities exceeding a threshold with one HMI style and to display a road segment with a frequency of road abnormalities less than a threshold with a second distinct HMI style.” Claims 7 and 8 are also rejected using parallel logic.
Similarly, claim 2 is unclear as it recites “wherein when a predetermined condition is satisfied for a middle part that is placed between two large number of abnormal sections-parts and that includes a number of road sections equal to or less than a second predetermined number, which is smaller than the predetermined number, out of the roads in the displayed map, the display processor is 5programmed to provide the middle part with the state information in the second display mode and causes the middle part and the two large number of abnormal sections-parts provided with the state information in the second display mode to be displayed in the display device.” The claim is unclear at least due to “display mode” being undefined. For the purposes of the prior art rejection below this limitation has been interpreted as if written “a display processor programmed to: display a complete road segment with an HMI style indicating a frequency of road abnormalities exceeds a threshold where a middle sub-portion of the road segment fails to exceed the same frequency of road abnormalities threshold.”
Claims 1-2 and 4-8 are rejected for “large number” and “small number” being undefined. For the purposes of the prior art rejection below these terms have been interpreted to only require that the large number is mathematically bigger than the small number.
Claims 2-6 are further rejected due to dependency on a previously rejected claim. Correction or clarification is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 8 is further rejected for claiming transitory signals. Claim 8 recites, in part, “A storage medium configured to store a program that causes a computer to serve as a display processing device . . . ” Current office guidance interprets a claim reciting a computer readable medium without limitation as inclusive of both transitory and non-transitory computer readable material if not further limited by Applicant’s specification. Review of the specification does not indicates any further limitation to a non- transitory computer readable medium and consequently the claim includes transitory media (MPEP §2016(II), “the BRI of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility”). Therefore, claim 8 is interpreted as having claimed transitory computer readable medium; as such it is rejected under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
(
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maston (US 20140067265 A1) in view of Jiao (US 20210027622 A1). As regards the individual claims:
Regarding claim 1, Maston teaches a display processing device:
configured to provide each of roads in a displayed map that is a map in a displayed range, with state information with regard to a road condition and to cause the roads provided with the state information to be displayed in a display device (Maston: ¶ 046; Mapping component 122 can associate local data from sensor component 112 and server data received via communication component 126 with locations on a map or other graphical output. In an embodiment, sensor component 112 indicates a series of road conditions, which are mapped real-time to a map of the area.) (Maston: Fig. 003; [map with conditions])

    PNG
    media_image1.png
    713
    437
    media_image1.png
    Greyscale

the display processing device comprising: a road condition detector configured to detect an abnormal section that is a road section having an abnormal road condition, out of respective road sections, based on vehicle information from a plurality of vehicles (Maston: ¶ 066; Local sensor 205 can provide sensor information to user device 210 to facilitate mapping of road conditions locally and elsewhere. In an embodiment, local sensor 205 provides real-time information (e.g., the conditions of the road currently being travelled) which is graphically portrayed on user device 210.) (Maston: ¶ 034; if a mechanical sensor is jolted regularly during regular normal operation, the road surface can be determined uneven or degraded by potholes) (Maston: ¶ 069; This can be coordinated with or without a central server tracking the location of devices and sharing device information. In other embodiments, user device 210 can send and receive information about road conditions associated with a location, to a server, which provides information sent by others to user device)
Maston does not explicitly teach:
and a display processor programmed to provide a small number of abnormal sections-part that has a number of consecutive abnormal sections less than a predetermined number, with the state information in a first display mode and provide a large number of abnormal sections-part that has the number of consecutive abnormal sections equal to or greater than the predetermined number; however, Jiao does teach:
and a display processor programmed to provide a small number of abnormal sections-part that has a number of consecutive abnormal sections less than a predetermined number, with the state information in a first display mode and provide a large number of abnormal sections-part that has the number of consecutive abnormal sections equal to or greater than the predetermined number, with the state information in a second display mode that is different from the first display mode, out of the roads in the displayed map and to cause the small number of abnormal sections-part and the large number of abnormal sections-part provided with the state information to be displayed in the display device (Jiao: ¶ 077; density map 1000 may illustrate the concentration of any individual road condition [for example a] density map 1000 may illustrate the concentration of potholes on a map. . . . A density of road conditions at a location 1010 may be determined in many different ways. In one embodiment, the density at a location 1010 for a single road condition is determined by the quotient of dividing one by the distance of the location 1010 from the road condition. The density at a location 1010 for many road conditions may be found by adding the individual densities of the many road conditions at the location) (Jiao: Fig. 010; [showing a map with display modes varying depending on density])

    PNG
    media_image2.png
    391
    325
    media_image2.png
    Greyscale


Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Maston with the teachings of Jiao because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Maston and Jiao’s base devices are similar damaged-road detection devices that use sensors to build and present a map of roadway damage to potential drivers; however, Jiao’s device has been improved by presenting a density of roadway damage to drivers. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Jiao’s known improvement to Maston using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide more accurate driver to improve routing.
Regarding claim 7, Maston teaches a display:
method of (Maston: ¶ 024; may be implemented as a method, apparatus, or article of manufacture using standard programming)
providing each of roads in a displayed map that is a map in a displayed range, with state information with regard to a road condition and of causing the roads provided with the state information to be displayed in a display device, the display processing method comprising the steps of (Maston: ¶ 046; Mapping component 122 can associate local data from sensor component 112 and server data received via communication component 126 with locations on a map or other graphical output. In an embodiment, sensor component 112 indicates a series of road conditions, which are mapped real-time to a map of the area.) (Maston: ¶ 066; Local sensor 205 can provide sensor information to user device 210 to facilitate mapping of road conditions locally and elsewhere. In an embodiment, local sensor 205 provides real-time information (e.g., the conditions of the road currently being travelled) which is graphically portrayed on user device 210.)
(a) detecting an abnormal section that is a road section having an abnormal road condition, out of respective road sections, based on vehicle information from a plurality of vehicles (Maston: ¶ 034; if a mechanical sensor is jolted regularly during regular normal operation, the road surface can be determined uneven or degraded by potholes) (Maston: ¶ 069; This can be coordinated with or without a central server tracking the location of devices and sharing device information. In other embodiments, user device 210 can send and receive information about road conditions associated with a location, to a server, which provides information sent by others to user device 210.)
Maston does not explicitly teach:
and (b) providing a small number of abnormal sections-part that has a number of consecutive abnormal sections less than a predetermined number, with the state information in a first display mode, providing a large number of abnormal sections- part that has the number of consecutive abnormal sections equal to or greater than the predetermined number, with the state information in a second display mode that is different from the first display mode, out of the roads in the displayed map, and causing the small number of abnormal sections-part and the large number of abnormal sections-part provided with the state information to be displayed in the display device; however, Jiao does teach:
and (b) providing a small number of abnormal sections-part that has a number of consecutive abnormal sections less than a predetermined number, with the state information in a first display mode, providing a large number of abnormal sections- part that has the number of consecutive abnormal sections equal to or greater than the predetermined number, with the state information in a second display mode that is different from the first display mode, out of the roads in the displayed map, and causing the small number of abnormal sections-part and the large number of abnormal sections-part provided with the state information to be displayed in the display device (Jiao: ¶ 077; density map 1000 may illustrate the concentration of any individual road condition [for example a] density map 1000 may illustrate the concentration of potholes on a map. . . . A density of road conditions at a location 1010 may be determined in many different ways. In one embodiment, the density at a location 1010 for a single road condition is determined by the quotient of dividing one by the distance of the location 1010 from the road condition. The density at a location 1010 for many road conditions may be found by adding the individual densities of the many road conditions at the location) (Jiao: Fig. 010; [showing a map with display modes varying depending on density])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Maston with the teachings of Jiao because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Maston and Jiao’s base devices are similar damaged-road detection devices that use sensors to build and present a map of roadway damage to potential drivers; however, Jiao’s device has been improved by presenting a density of roadway damage to drivers. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Jiao’s known improvement to Maston using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide more accurate driver to improve routing.
Regarding claim 8, Maston teaches a:
storage medium configured to store a program that causes a computer to serve as a display processing device configured to (Maston: ¶ 024; computer readable media can include but are not limited to magnetic storage devices (e.g., hard disk, floppy disk, magnetic strips . . . ), optical disks (e.g., compact disk)
provide each of roads in a displayed map that is a map in a displayed range, with state information with regard to a road condition and to cause the roads provided with the state information to be displayed in a display device, the program comprising the steps of: (Maston: ¶ 046; Mapping component 122 can associate local data from sensor component 112 and server data received via communication component 126 with locations on a map or other graphical output. In an embodiment, sensor component 112 indicates a series of road conditions, which are mapped real-time to a map of the area.) (Maston: ¶ 066; Local sensor 205 can provide sensor information to user device 210 to facilitate mapping of road conditions locally and elsewhere. In an embodiment, local sensor 205 provides real-time information (e.g., the conditions of the road currently being travelled) which is graphically portrayed on user device 210.) 
(a) detecting an abnormal section that is a road section having an abnormal road condition, out of respective road sections, based on vehicle information from a plurality of vehicles (Maston: ¶ 034; if a mechanical sensor is jolted regularly during regular normal operation, the road surface can be determined uneven or degraded by potholes) (Maston: ¶ 069; This can be coordinated with or without a central server tracking the location of devices and sharing device information. In other embodiments, user device 210 can send and receive information about road conditions associated with a location, to a server, which provides information sent by others to user device 210.)
Maston does not explicitly teach:
and (b) providing a small number of abnormal sections-part that has a number of consecutive abnormal sections less than a predetermined number, with the state information in a first display mode, providing a large number of abnormal sections- part that has the number of consecutive abnormal sections equal to or greater than the predetermined number, with the state information in a second display mode that is different from the first display mode, out of the roads in the displayed map, and causing the small number of abnormal sections-part and the large number of abnormal sections-part provided with the state information to be displayed in the display device; however, Jiao does teach:
and (b) providing a small number of abnormal sections-part that has a number of consecutive abnormal sections less than a predetermined number, with the state information in a first display mode, providing a large number of abnormal sections- part that has the number of consecutive abnormal sections equal to or greater than the predetermined number, with the state information in a second display mode that is different from the first display mode, out of the roads in the displayed map, and causing the small number of abnormal sections-part and the large number of abnormal sections-part provided with the state information to be displayed in the display device (Jiao: ¶ 077; density map 1000 may illustrate the concentration of any individual road condition [for example a] density map 1000 may illustrate the concentration of potholes on a map. . . . A density of road conditions at a location 1010 may be determined in many different ways. In one embodiment, the density at a location 1010 for a single road condition is determined by the quotient of dividing one by the distance of the location 1010 from the road condition. The density at a location 1010 for many road conditions may be found by adding the individual densities of the many road conditions at the location 1010.) (Jiao: Fig. 010; [showing a map with display modes varying depending on density])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Maston with the teachings of Jiao because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Maston and Jiao’s base devices are similar damaged-road detection devices that use sensors to build and present a map of roadway damage to potential drivers; however, Jiao’s device has been improved by presenting a density of roadway damage to drivers. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Jiao’s known improvement to Maston using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would provide more accurate driver to improve routing.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Maston in view of Jiao in view of Yonekawa et al. (US 20180195973 A1) (hereinafter Yonekawa). As regards the individual claims:
Regarding claim 2, as detailed above, Maston as modified by Jiao teach the invention as detailed with respect to claim 1. Neither explicitly teach:
wherein when a predetermined condition is satisfied for a middle part that is placed between two large number of abnormal sections-parts and that includes a number of road sections equal to or less than a second predetermined number, which is smaller than the predetermined number, out of the roads in the displayed map; however, Yonekawa does teach:
wherein when a predetermined condition is satisfied for a middle part that is placed between two large number of abnormal sections-parts and that includes a number of road sections equal to or less than a second predetermined number, which is smaller than the predetermined number, out of the roads in the displayed map (Yonekawa: ¶ 072-074; crack ratio is obtained by considering squares (mesh squares) with one side of 0.5 m on a road surface viewed from immediately above and calculating an area of pavement cracks on the basis of the number of cracks present in one square . . . That is, the crack ratio is expressed by the following equation. Crack ratio (%)=100×(area of cracks)/(area of inspection section) . . . The area of an inspection section may be, for example, one square (0.25 m.sup.2) or an area of a road surface within a predetermined road distance (for example, 13 m, 100 m, or a distance over all sections in a route). In this embodiment, the area of an inspection will be described later with reference to a case in which the crack ratio is calculated to be an average value for each square or for each section of a route (12.5 m or 100 m).) (Yonekawa: ¶ 081; The inspection result output unit 109 outputs, for example, the crack ratio for each square and the crack ratio (an average value) calculated for each section of a route.)
the display processor is programmed to provide the middle part with the state information in the second display mode and causes the middle part and the two large number of abnormal sections-parts provided with the state information in the second display mode to be displayed in the display device (Yonekawa: Fig. 009; [showing graphical representation grouping varying amounts of road damage grouped into bins of similar damage])

    PNG
    media_image3.png
    413
    605
    media_image3.png
    Greyscale

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Maston with the teachings of Yonekawa because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Maston and Yonekawa’s base devices are similar damaged-road detection devices that use sensors to build and present a map of roadway damage to potential drivers; however, Yonekawa’s device has been improved by combining small areas of damaged roads into one simplified congruent damaged-road segment. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Yonekawa’s known improvement to Maston using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would simplify the map and reduce driver distraction from map-interpretation cognitive distraction.
Regarding claim 3, as detailed above, Maston as modified by Jiao as modified by Yonekawa teach the invention as detailed with respect to claim 2. Maston further teaches:
wherein the predetermined condition includes a non- estimable condition that the road condition of the middle part is not estimable (Maston: ¶ 050; different symbols can be employed to indicate different data context. In an embodiment, a question mark or other uncertainty indicator can be appended to an icon denoting the possibility of changed conditions. For example, a recently plowed road can utilize symbols indicating the road has been plowed. After the passage of time (e.g., 2 hours), a question mark can be shown on the icon [or, alternatively,] a roadway can show a river icon to indicate flooding, but after several hours, if the flooding is not reconfirmed, a puddle icon can be shown to indicate a possibility of high water)
Regarding claim 4, as detailed above, Maston as modified by Jiao as modified by Yonekawa teach the invention as detailed with respect to claim 2. Maston further teaches:
wherein the predetermined condition includes a sequential maintenance condition that requires maintenance of sequential roads of the middle part and the two large number of abnormal sections-parts (Maston: ¶ 049; a road colored blue can be shown to be cold enough for risk of ice, and an icon (e.g., image of a plow, salt shaker, or others) to indicate that the road has been treated for snow or ice. If the last temperature measurement was a length of time ago (e.g., 1 hour, 2 hours, and others), the color indicating temperature can vary. In some embodiments, several brackets of time can be employed with several colors or opacities associated with the brackets.)
Regarding claim 5, as detailed above, Maston as modified by Jiao as modified by Yonekawa teach the invention as detailed with respect to claim 4. Yonekawa further teaches:
wherein the sequential maintenance condition includes a condition that the number of consecutive abnormal sections in at least one of the two large number of abnormal sections- parts is equal to or greater than a third predetermined number, which is larger than the predetermined number (Yonekawa: ¶ 256; pavement crack analysis device 2 illustrated in FIG. 12 generates the report table which has been described above with reference to FIG. 8, the display data using geographic information which has been described above with reference to FIG. 9, the screen data including a plurality of cracks-superimposed images which has been described above with reference to FIG. 10, and the calculation result of the variation in crack ratio which has been described above with reference to FIG. 11,) (Yonekawa: Fig. 011; [showing comparing individual sub-segments of a larger road segment to determine maintenance condition]) (Yonekawa: Fig. 009; [showing graphical representation grouping varying amounts of road damage grouped into bins of similar damage])

    PNG
    media_image4.png
    371
    443
    media_image4.png
    Greyscale

Regarding claim 6, as detailed above, Maston as modified by Jiao teach the invention as detailed with respect to claim 1. Neither explicitly teaches:
wherein with regard to a high ratio range where a ratio of the abnormal sections to all road sections in each range of the displayed map is equal to or higher than a predetermined ratio; however, Yonekawa does teach:
wherein with regard to a high ratio range where a ratio of the abnormal sections to all road sections in each range of the displayed map is equal to or higher than a predetermined ratio (Yonekawa: ¶ 072-074; crack ratio is obtained by considering squares (mesh squares) with one side of 0.5 m on a road surface viewed from immediately above and calculating an area of pavement cracks on the basis of the number of cracks present in one square . . . That is, the crack ratio is expressed by the following equation. Crack ratio (%)=100×(area of cracks)/(area of inspection section) . . . The area of an inspection section may be, for example, one square (0.25 m.sup.2) or an area of a road surface within a predetermined road distance (for example, 13 m, 100 m, or a distance over all sections in a route). In this embodiment, the area of an inspection will be described later with reference to a case in which the crack ratio is calculated to be an average value for each square or for each section of a route (12.5 m or 100 m))
the display processor is programmed to cause the high ratio range to be displayed in a third display mode in the display device or to provide all road sections in the high ratio range with the state information in a fourth display mode and cause all the road sections in the high ratio range provided with the state information in the fourth display mode to be displayed in the display device (Yonekawa: Fig. 011; [showing comparing individual sub-segments of a larger road segment to determine maintenance condition]) (Yonekawa: Fig. 009; [showing graphical representation grouping varying amounts of road damage grouped into bins of similar damage])
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Maston with the teachings of Yonekawa because the use of a known technique to improve similar devices in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Maston and Yonekawa’s base devices are similar damaged-road detection devices that use sensors to build and present a map of roadway damage to potential drivers; however, Yonekawa’s device has been improved by combining small areas of damaged roads into one simplified congruent damaged-road segment. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Yonekawa’s known improvement to Maston using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would simplify the map and reduce driver distraction from map-interpretation cognitive distraction.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Koch (US 20140277902 A1) which discloses a system for aggregating and deduplicating data from a vehicle telematics system that includes road degradation conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.P./               Examiner, Art Unit 3663                                                                                                                                                                                         
/MACEEH ANWARI/               Primary Examiner, Art Unit 3663